Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein estimating the transform comprises estimating, based on the first plurality of calibration signals and the second plurality of calibration signals, a respective amplitude and phase of the transform for each of a plurality of frequency bins,
and
estimating noise present in the magnetic resonance signal received by the first primary coil by applying the transform to the noise signal received by the first auxiliary sensor to obtain a noise estimate,
taken in combination with the other limitations of claim 1.  Regarding US2014/0155732 to Patz et al. (Patz) cited in the prior Office action in support of the rejection of claim 1, although Patz discloses estimating the transform includes estimating based on the first plurality of calibration signals and the second plurality of calibration signals, a amplitude and phase of the transform (Patz, e.g., paragraph 105, transform in the form of α, which is a complex scaling factor and therefore necessarily has an amplitude and phase), Patz 

	Claim 16 is distinguishable over the prior art of record for the same reason set forth above in connection with claim 1.  Claims 17-27 are allowed by virtue of their dependence from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863